Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board reversing a decision of a referee which, in turn, had sustained the initial determination of the Industrial Commissioner disqualifying claimant for insurance benefits on the ground that his temporary residence in Baltimore, Maryland, constituted a withdrawal from the labor market. Claimant is a sewing machine operator, employed'for many years in the city of New York. On June 22, 1949, he was laid- off temporarily because of a decline in business. On June 23, 1949, he filed a claim for benefits, and informed the local office that he desired to visit his married daughter in Baltimore. He requested permission to report by mail during this visit to Baltimore. This request was denied and he was informed that he must file an original claim in Baltimore, Maryland, under the Interstate Benefit Plan with New York. Claimant went to Baltimore and remained there about a month, when he returned and resumed his employment in New York City. While at Baltimore he reported there to the local unemployment insurance office on several occasions. The issue presented is whether claimant under the circumstances disclosed became unavailable for employment as a matter of law. The board has held that under the circumstances claimant was available for employment and entitled to benefits during the period of his residence in the city of Baltimore. It is to be noted that claimant made some effort to find work and the record does not disclose any refusal on his part to accept suitable employment. We think, therefore, the issue presented is clearly one of fact, and that there is substantial evidence to sustain the determination of the board. Decision unanimously affirmed, with costs to claimant against the Industrial Commissioner. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.